     Case 1:21-cv-00321-NONE-EPG Document 3 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                          Case No. 1:21-cv-00321-NONE-EPG

12                       Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                             PROCEED IN FORMA PAUPERIS
13            v.
                                                             (ECF No. 2)
14    AETNA, INC., et al.,
15                       Defendants.
16

17

18

19          Plaintiff is proceeding pro se pursuant in this action filed pursuant to 42 U.S.C. § 1983

20   and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 2).

21   Plaintiff has made the showing required by § 1915(a) and accordingly, the request to proceed in

22   forma pauperis will be granted.

23          Plaintiff is advised that pursuant to 28 U.S.C. § 1915(e)(2), the Court must conduct an

24   initial review of a pro se complaint filed in forma pauperis to determine whether it is legally

25   sufficient under the applicable pleading standards. The Court must dismiss a complaint, or portion

26   thereof, if the Court determines that the complaint is legally frivolous or malicious, fails to state a

27   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

28   immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that the complaint fails
                                                         1
     Case 1:21-cv-00321-NONE-EPG Document 3 Filed 03/08/21 Page 2 of 2


 1   to state a claim, leave to amend may be granted to the extent that the deficiencies in the complaint

 2   can be cured by amendment. The complaint will be screened in due course and Plaintiff will be

 3   served with the resulting order.

 4          Accordingly, it is HEREBY ORDERED THAT Plaintiff’s motion to proceed in forma

 5   pauperis (ECF No. 2) is GRANTED.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 8, 2021                               /s/
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
